Case 09-23370             Doc 1753        Filed 08/02/19        Entered 08/02/19 11:18:07               Page 1 of 4



                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF CONNECTICUT
                                      BRIDGEPORT DIVISION

------------------------------------------------------X
                                                      :          Chapter 7
In re:                                                :
                                                      :          Substantively Consolidated LEAD
MICHAEL S. GOLDBERG, LLC                              :          CASE No. 09-23370 (JAM)
MICHAEL S. GOLDBERG                                   :
                                                      :          RE: ECF No. 1732
                  Debtors.                            :
                                                      :
                                                               ------------------------------------------------------X

ORDER GRANTING TRUSTEE’S MOTION PURSUANT TO 11 U.S.C. SECTIONS 327
    AND 328 TO AMEND ZEISLER & ZEISLER, P.C.’S GENERAL COUNSEL
 RETENTION TO INCLUDE PROSECUTING A RACKETEER INFLUENCED AND
   CORRUPT ORGANIZATION (“RICO”) CIVIL ACTION AGAINST VARIOUS
      DEFENDANTS ON A SPECIAL “LESSER OF” CONTINGENCY FEE
 ARRANGEMENT WITH A POTENTIAL ADDITIONAL SUCCESS FEE WITH ALL
      SUCH COMPENSATION SUBJECT TO FINAL COURT APPROVAL
         UNDER 11 U.S.C. 330 NOTWITHSTANDING SECTION 328 (a)

           Upon the Motion (the “Motion”) of James Berman, Chapter 7 Trustee (the “Trustee”), in

the above-referenced substantively consolidated bankruptcy estate of Michael S. Goldberg and

Michael S. Goldberg, L.L.C., pursuant to 11 U.S.C. §§ 327 and 328 to amend the retention of

Zeisler & Zeisler, P.C. (the “Applicant”), the Trustee’s general counsel, and upon good cause

shown and due and after proper notice and a hearing thereon:

           IT IS ORDERED THAT:

       1. The Motion is GRANTED;

       2. The Trustee is hereby authorized to prosecute the RICO Action subject to the following

           terms and conditions;1




1
    All capitalized terms herein shall have the same meaning as in the Motion, unless otherwise indicated.
Case 09-23370   Doc 1753     Filed 08/02/19     Entered 08/02/19 11:18:07         Page 2 of 4



        a. The Trustee irrevocably waives any and all compensation in the form of

           commissions under 11 U.S.C. § 326 on any distributions made in this case except

           as described in the “Success Fee” below;

        b. As directed by the Trustee, Z&Z will zealously prosecute the RICO Action (and

           potentially related claims) against the Putative RICO Defendants (and any other

           defendants the Trustee deems culpable) to recover damages under any and all

           applicable law, including 18 U.S.C. § 1961, et seq.;

        c. The Trustee will pay the expenses of the RICO Action from the Estate’s general

           fund, subject to the prior approval thereof by this Court. If the Estate does not

           have sufficient funds to pay for any court-approved expenses of the RICO Action,

           Z&Z will advance such expenses for the Estate, or make satisfactory

           arrangements with undisclosed experts, disclosed experts, and/or other

           professionals and litigation-related administrative creditors retained to assist the

           Trustee, all disclosed, and subject to the approval of this Court after notice and a

           hearing at the time of such advances or deferral arrangements;

        d. Z&Z will be compensated on a modified contingency fee basis for its prosecution

           of the RICO Action (and any directly associated) actions at the trial and appellate

           levels, receiving as compensation for this work one-third (1/3) of the net recovery

           obtained from such actions, or one and one-half (1½) times Z&Z’s normal hourly

           rates, whichever is less (the “Lesser Of Fee Structure”) subject to the following

           potential Success Fee as hereafter defined:

                i. In the event that the Trustee distributes, after appropriate order of this

                   Court, sufficient funds to pay one hundred percent (100%) on allowed



                                            2
Case 09-23370   Doc 1753      Filed 08/02/19     Entered 08/02/19 11:18:07        Page 3 of 4



                    claims, Z&Z shall be entitled to a “Success Fee” as follows: (1) the

                    amount by which thirty-three percent (33%) of the net recovery from the

                    RICO Action exceeds the “Lesser of Fee Structure”; and (2), if there

                    remain funds after the payment in (1) above, the Trustee will be eligible,

                    after notice and a hearing, to receive the maximum allowable commission

                    permissible under 11 U.S.C. § 326 on all distributions made in this case,

                    excluding from such commission calculation distributions to Z&Z. Any

                    such payment will be allowed, disallowed or allowed in some different

                    amount as determined by this Court.

        e. If funds remain in the Estate after payment Success Fee, after notice and a

           hearing, Creditor/Victims will receive a special distribution of interest from the

           Petition Date on their allowed claims, determined at an appropriate rate set by this

           Court;

        f. The Trustee shall be entitled, from time to time, to seek to pay Z&Z portions of its

           existing Hold Back up to its full amount of $825,255.46, from funds received

           from any source into the Estate after thirty (30) days’ notice to all parties-in

           interest in the form of a filed and served application, and after a hearing on any

           objections thereto and order of this Court.;

        g. Subject to the order of this of this Court after notice and a hearing under 11 U.S.

           C. Section 327, 328 (but not 328 (a)), 330 and 331, as applicable, any recoveries

           from the RICO Action shall be distributed as follows, and in the following order:

                i. Any unreimbursed administrative expenses of the RICO Action other than

                    Z&Z expenses, if any, which shall be subordinated to payment of all non-



                                             3
Case 09-23370    Doc 1753      Filed 08/02/19    Entered 08/02/19 11:18:07        Page 4 of 4



                    Z&Z allowed administrative expenses from other professionals retained in

                    the RICO Action;

                ii. Reimbursement of unreimbursed administrative expenses advanced by

                    Z&Z in connection with the prosecution of the RICO Action, if any;

                iii. Payment of the remainder of the Hold Back, if any;

                iv. Z&Z’s professional fees as described above, including any Success Fee;

                v. The remainder to the Estate for distribution to Creditor/Victims or as

                    otherwise ordered by this Court;

        h. The Trustee and Z&Z shall not file any Fee Application for the RICO Action

           contingency fee absent simultaneously filing a motion seeking this Court’s

           approval of a distribution to Creditor/Victims in an amount consistent with this

           Order.

        i. Nothing herein shall affect or alter the terms of Z&Z’s retention as general

           counsel as previously ordered by this Court in connection with all matters not

           within the ambit of the RICO Action; and,

        j. All compensation paid to professionals, including Z&Z shall continue to be

           subject to notice and a hearing, and order of this Court, as set forth herein and in

           the Bankruptcy Code.



                Dated at Bridgeport, Connecticut this 2nd day of August, 2019.




                                             4
